Third District Court of Appeal
                               State of Florida

                        Opinion filed November 28, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D16-0136
                         Lower Tribunal No. 14-26045
                             ________________


                           Dany Emilio Heredia,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Rodolfo A.
Ruiz, Judge.

     Carlos J. Martinez, Public Defender, and Susan S. Lerner, Assistant Public
Defender, for appellant.

      Pamela Jo Bondi, Attorney General, and Jeffrey R. Geldens, Assistant
Attorney General, for appellee.


Before SALTER, LUCK, and LINDSEY, JJ.

      PER CURIAM.
      Pursuant to Florida Rule of Appellate Procedure 9.140(b)(2)(A)(i), Dany

Heredia appeals from a guilty plea entered on December 16, 2015. Specifically,

Heredia seeks review of the trial court’s order denying his motion to dismiss under

Florida’s Stand Your Ground law. Because Heredia did not expressly reserve the

right to appeal the trial court’s denial of his motion to dismiss, we affirm without

prejudice to any right Heredia may have to file a post-conviction motion under

Florida Rule of Criminal Procedure 3.850. See Williams v. State, 194 So. 3d 511

(Fla. 3d DCA 2016).

      Affirmed.




                                         2